Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 08/16/21. Claims 1-29, 43-46, 48-50, 52-57 are pending in this application. 

Claim Rejections Under 35 U.S.C. §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular Claim 1 recites two different phrases that are indistinguishable. In particular, the phrases “a region of the semiconductor-containing material” and “the semiconductor-containing material” are indistinguishable when referenced in the specification. Clarification is required. 

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 48 and 50 are rejected under 35 U.S.C. §102 as being unpatentable over Oginoe (US 2016/0276359 A1).
Regarding claim 48, A method of forming an integrated assembly, comprising: forming a stack of alternating first and second materials (42/32)over a conductive structure: the conductive structure comprising a semiconductor  containing material over a metal-containing material (505 over 504);
forming an opening to extend through the stack, through the semiconductor-containing material and into the metal-containing material (see 49, trench opening , fig 4): a bottom of the opening comprising regions of the semiconductor-containing material and the metal-containing material (see 14, 12, 13);
forming a third material along the bottom of the opening to cover the regions of the semiconductor-containing material and the metal- containing material (see 502-505): removing the second material of the stack to form voids (see void in 14, 13, 12);


Regarding claim 50, A method of forming an integrated assembly, comprising: 
forming a stack of alternating first and second materials over a conductive structure (see fig 4b, 42/32); 
the conductive structure comprising a semiconductor- containing material over a metal-containing material (see 504 over 502); 
forming a trench to extend through the stack (see 49); 
at least some regions of the trench passing through the semiconductor-containing material and into the metal-containing material (see fig 4b); 
lining bottom regions of the trench with a third material: the third material being a different composition than the metal-containing material and comprising one or more of cobalt, molybdenum, nickel, ruthenium, tantalum, titanium and tungsten (see para [0092] disclosing 15 being Tungsten):  removing the second material of the stack to form voids (see 15 is removed from 49);
forming conductive material within the voids (see 502-505), the conductive material forming conductive levels of a NAND assembly (see para [0096]); forming an insulative partition within the trench (see fig 10, 60/46); 
the insulative partition dividing the NAND assembly into sub-blocks (see sub-blocks 46/60); and 
wherein the third material is directly against the metal-containing material (see fig 4d, disclosing 602l interfacing with 502-505).

Claim Rejections under 35 U.S.C. §103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 23, 26, 27, and 29 are rejected under 35 U.S.C. §103 as being unpatentable over Ramaswami (US 2009/0180324 A1) and further in view of Oginoe (US 2016/0276359 A1).
Regarding Claim 1, Ramaswami discloses a method of forming an integrated assembly, comprising: forming a conductive structure comprising a semiconductor-containing material over a metal-containing material (see fig 10 and fig 5, disclosing NPN structures over a metal base 12); forming an opening to extend into the conductive structure; a periphery of the opening comprising a region of the semiconductor-containing material (see fig 7); and forming a conductive material to cover the region of the semiconductor-containing material (see 62-66).
Oginoe further discloses a method of forming an integrated assembly, comprising: forming a conductive structure 46L comprising a semiconductor- containing  material 32/10 over a metal-containing material 46: forming an opening (see trench in 100, fig 9)to extend into the conductive structure (see trench in 100 fig 9); a periphery of the opening comprising a region of the semiconductor- containing material (trench is surrounded by 32 (see para [0032] describing doped material)); and
forming a conductive material directly against the semiconductor-containing material (see 46 is formed directly against 32/10).
Ramaswami and Oginoe are in the same or similar fields of endeavor. It would have been obvious to combine Ramiswami and Oginoe. Ramiswami and Oginoe may be combined by forming the trench of Ramiswami to have a metal interface at the bottom in accordance with Oginoe. One having 
Regarding claim 2, Ramaswami and Oginoe disclose the method of claim 1 wherein the forming of the conductive material comprises converting a surface of the semiconductor-containing material into the conductive material (see elements 62-66).
Regarding claim 3, Ramaswami and Oginoe disclose the method of claim 1 wherein the conductive material extends across the region of the semiconductor-containing material and across a region of the metal-containing material (62-66 is formed across 12), and wherein the forming of the conductive material comprises converting surfaces of the semiconductor-containing material and the metal-containing material into the conductive material (see para [0041] disclosing metallic material).
Regarding claim 4, Ramaswami and Oginoe disclose the method of claim 1 wherein the conductive material comprises one or more of cobalt, molybdenum, nickel, ruthenium, tantalum, titanium and tungsten (see para [0047]).
Regarding claim 5, Ramaswami and Oginoe disclose the method of claim 4 wherein the conductive material further comprises one or more of boron, carbon, nitrogen, oxygen and silicon (see para [0047] disclosing silicon nitride).
Regarding claim 6, Ramaswami and Oginoe disclose the method of claim 1 further comprising forming a stack of alternating first and second materials over the conductive structure (see fig 11, disclosing npn structures); and wherein the stack is formed after forming the conductive material within the opening (see 12 is formed first, see fig 4).
Regarding claim 7, Ramaswami and Oginoe disclose the method of claim 6 further comprising forming a NAND channel material to extend through the stack and to contact the conductive material (see 62-66 formed along the channel).

Regarding claim 9, Ramaswami and Oginoe disclose the method of claim 1 further comprising forming a stack of alternating first and second materials over the conductive structure 12 prior to forming the opening (see fig 7 disclosing that the stack was formed and then opening formed); and wherein the opening is formed to extend through stack.
Regarding claim 10, Ramaswami and Oginoe disclose the method of claim 1 the periphery of the opening comprises a region of the metal-containing material (see elements 62-64, see para [0041] disclosing metallic materials) in addition to the region of the semiconductor-containing material.
Regarding claim 11, Ramaswami and Oginoe disclose a method of forming an integrated assembly, comprising: forming a stack of alternating first and second materials over a conductive structure (see fig 10 disclosing NPN structures); the conductive structure comprising a semiconductor-containing material over a metal-containing material (see 62-66 see para [0041] disclosing metals/semiconductors); forming an opening to extend through the stack, through the semiconductor-containing material and into the metal-containing material (see 34/36, fig 10); a bottom of the opening comprising regions of the semiconductor-containing material and the metal-containing material (bottoms of 34 and 36 having 62-66); forming a third material along the bottom of the opening to cover the regions of the semiconductor-containing material and the metal-containing material (see element 90); removing the second material of the stack to form voids (see NPN material is removed for 72-76 to be formed); forming conductive material within the voids (see fig 11 disclosing that the voids between 133/132 are filled with 72-76); and forming insulative material within the opening (90 is formed).

Ramaswami and Oginoe are in the same or similar fields of endeavor. It would have been obvious to combine Ramiswami and Oginoe. Ramiswami and Oginoe may be combined by forming the trench of Ramiswami to have a metal interface at the bottom in accordance with Oginoe. One having ordinary skill in the art would be motivated to combine Ramiswami and Oginoe in order to block charge leakage, see para [0076].
Regarding claim 12, Ramaswami and Oginoe disclose the method of claim 11 wherein the forming of the third material comprises converting surfaces of one or both of the semiconductor-containing material and the metal-containing material into the third material (fig 11 where 62-28 cover 76, 90 etc).
Regarding claim 13, Ramaswami and Oginoe disclose the method of claim 11 wherein the forming of the third material comprises converting surfaces of both of the semiconductor-containing material and the metal-containing material into the third material(fig 11 where 62-28 cover 76, 90 etc).
Regarding claim 14, Ramaswami and Oginoe disclose the method of claim 11 wherein the third material comprises one or more of cobalt, molybdenum, nickel, ruthenium, tantalum, titanium and tungsten (see para [0047] disclosing Tantalum).
Regarding claim 15, Ramaswami and Oginoe disclose the method of claim 14 wherein the third material further comprises one or more of boron, carbon, nitrogen, oxygen and silicon (see para [0040], disclosing silicon).
Regarding claim 16, Ramaswami and Oginoe disclose the method of claim 11 wherein the first material comprises silicon oxide, and wherein the second material comprises silicon nitride (see para [0058] disclosing silicon nitride).

Regarding claim 18, Ramaswami and Oginoe disclose the method of claim 17 wherein the metal-containing material comprises WSix, where x is greater than 0 (see para [0040] disclosing silicon dioxide).
Regarding claim 23,  Ramaswami discloses a method of forming an integrated assembly (NAND), comprising: forming a stack of alternating first and second materials over a conductive structure (see NPN structures formed over metal 12); the conductive structure comprising a semiconductor-containing material over a metal-containing material (NPN over 12, see fig 11 and fig 5); forming a trench to extend through the stack see figs 9-11; at least some regions of the trench passing through the semiconductor-containing material and into the metal-containing material (see fig 12); lining bottom regions of the trench with a third material (62-66); the third material being a different composition than the metal-containing material and comprising one or more of cobalt, molybdenum, nickel, ruthenium, tantalum (see [0047]), titanium and tungsten (see para [0041] disclosing ); removing the second material of the stack to form voids (see there are gaps between npn stacks); forming conductive material within the voids, the conductive material forming conductive levels of a NAND assembly (see fig 11 disclosing that the voids between 133/132 are filled with 72-76); and forming an insulative partition within the trench (90/32); the insulative partition dividing the NAND assembly into sub-blocks (see 32 separates blocks).
Oginoe further discloses a entirety of the semiconductor-containing material is (601l, 502, 504, 505)over the metal –containing material (over 14).
Ramaswami and Oginoe are in the same or similar fields of endeavor. It would have been obvious to combine Ramiswami and Oginoe. Ramiswami and Oginoe may be combined by forming the trench of Ramiswami to have a metal interface at the bottom in accordance with Oginoe. One having 
Regarding claim 26, Ramaswami and Oginoe disclose the method of claim 23 wherein the third material comprises one or more of boron, carbon, nitrogen, oxygen and silicon (see para [0040] disclosing silicon nitride).
Regarding claim 27, Ramaswami and Oginoe disclose the method of claim 23 wherein the first material comprises silicon oxide, and wherein the second material comprises silicon nitride (see para [0040] disclosing silicon nitride).
Regarding Claim 29, Ramaswami and Oginoe disclose the method of claim 23 wherein the semiconductor-containing material consists essentially of doped silicon; and wherein the metal-containing material comprises WSix, where x is greater than 0 (see para [0033] disclosing silicon dioxide).
Regarding claim 52, Ramaswami and Oginoe disclose the method of claim 1 wherein the conductive structure comprises the semiconductor-containing material directly against the metal-containing material forming a conductive material directly against the semiconductor-containing material (see 46 is formed directly against 32/10).
Regarding claim 53,Ramaswami and Oginoe disclose the method of claim 1 wherein the conductive material is directly against the metal-containing material (see 46 is formed directly against 32/10).
Regarding claim 54, Ramaswami and Oginoe discloses the method of claim 11 wherein the conductive structure comprises the semiconductor-containing material directly against the metal-containing material (see 46 is formed directly against 32/10).

Regarding claim 56, Ramaswami and Oginoe disclose the method of claim 48 wherein the conductive structure comprises the semiconductor-containing material directly against the metal-containing material(see 46 is formed directly against 32/10).
Regarding claim 57 Ramaswami and Oginoe disclose the method of claim 50 wherein the conductive structure comprises the semiconductor-containing material directly against the metal-containing material(see 46 is formed directly against 32/10).

Claims 19, 20 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Ramswami, Oginoe and further in view of Ge (US 10103169 B1).
Regarding claim 19, Ramaswami, and Oginoe discloses the method of claim 18 wherein the second material comprises silicon nitride, and Ge discloses wherein the removing of the second material uses phosphoric acid. Ge, at least at fig 7 and col 17, lns 15-20 discloses a hot phosphoric acid etch. Ramaswami, Oginoe and Ge are in the same or similar fields of endeavor. It would have been obvious to combine Ramaswami , Oginoe and Ge. Ramaswami , Oginoe and Ge may be combined etching the device of Ramaswami, Oginoe in accordance with Ge. One having ordinary skill in the art would be motivated to combine Ramaswami, Oginoe and Ge in order to perform a selective etch, see col 17 lns 15-20.
Regarding claim 20, Ramaswami, Oginoe and Ge disclose the method of claim 19 wherein the third material consists essentially of tungsten (see para [0059]).
Regarding claim 28, Ramaswami, Oginoe discloses the method of claim 27 but does not disclose wherein the removing of the second material uses phosphoric acid. However, Ge, at least at fig 7 and col 17, lns 15-20 discloses a hot phosphoric acid etch. Ramaswami and Ge are in the same or similar fields of .

Claims 21 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Ramswami, Oginoe and Ge (US 10103169 B1) and further in view of Cui (US 20190214230 A1).
Regarding claim 21, Ramaswami, and Ge disclose the method of claim 20 and Cui further discloses wherein the third material is formed utilizing a precursor comprising a tungsten halide(see para [0059]). Ramaswami, Oginoe, Ge and Cui may be combined by forming the device of Ramaswami,  and Ge using a metal halide, as taught in Cui. One having ordinary skill in the art would be motivated to combine Ramaswami , Oginoe and Ge with Cui in order to have favorable etch characteristics, see para [0059].
Regarding claim 22, Ramaswami, Oginoe ,Ge and Cui disclose the method of claim 21 and Cui further discloses wherein the tungsten halide is WF6 (see para [0059]).

Claims 24 and 25 are rejected under 35 U.S.C. §103 as being unpatentable over Ramswami, Oginoe and further in view of Cui.
Regarding claim 24, Ramaswami, Oginoe discloses the method of claim 23 but does not disclose wherein the third material is formed utilizing a precursor comprising a metal halide. However, Cui discloses wherein the third material is formed utilizing a precursor comprising a metal halide, see para [0059]. Ramaswami , Oginoe and Cui are in the same or similar fields of endeavor. Ramaswami, Oginoe and Cui may be combined by forming the device of Ramaswami, Oginoe using a metal halide, as taught in Cui. One having ordinary skill in the art would be motivated to combine Ramaswami , Oginoe with Cui in order to have favorable etch characteristics, see para [0059].

Regarding claim 43, Ramaswami, Oginoe discloses the method of claim 1 wherein the conductive material intercalates into one or both of the semiconductor-containing material and the metal-containing material (this office action interprets para [0026] to directly disclose intercalatation: semiconductor substrate containing one or more layers associated with integrated circuit fabrication. […] such layers may correspond to one or more of metal interconnect layers, barrier layers, diffusion layers, insulator layers).
Regarding claim 44, Ramaswami and Oginoe  disclose the method of claim 1 wherein the conductive material is directly against the metal-containing material (applicant is advised that metal containing material inherently contains conductive material).
Regarding claim 45, Ramaswami and Oginoe discloses the method of claim 1 wherein an entirety of the semiconductor-containing material is over the metal-containing material (this office action interprets para [0026] to directly disclose intercalatation: semiconductor substrate containing one or more layers associated with integrated circuit fabrication. […] such layers may correspond to one or more of metal interconnect layers, barrier layers, diffusion layers, insulator layers).
Regarding claim 46, Ramaswami, Oginoe discloses the method of claim 11 wherein the third material intercalates into one or both of the semiconductor-containing material and the metal-containing material (this office action interprets para [0026] to directly disclose intercalatation: semiconductor substrate containing one or more layers associated with integrated circuit fabrication. […] such layers may correspond to one or more of metal interconnect layers, barrier layers, diffusion layers, insulator layers).

containing one or more layers associated with integrated circuit fabrication. […] such layers may correspond to one or more of metal interconnect layers, barrier layers, diffusion layers, insulator layers)..

Response to Arguments
Applicant has amended claim 1 to exclude the phrase “the region of”, in effect broadening the claim. Now, claim 1 appears to recite a semiconductor containing material and a region of the semiconductor containing material. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813